Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In claim 4 line 1, "any" should be deleted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 4-8, 13-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant's prior art Figs. 1 and 2.
Prior art Figs. 1 and 2 show circuitry for selecting a bias voltage to output at a bias voltage output node 140 of the circuitry, the circuitry comprising: a first circuit node AVDD configured to receive a first voltage from a first, unregulated, voltage source; a second circuit node VBIAS configured to receive a second voltage from a second, regulated, voltage source; and a switch arrangement (i.e. the BYPASS switch arrangement of Fig. 2) configured to selectively couple the bias voltage output node to the first circuit node or the second circuit node as recited in claim 1.  Note that the VBIAS second node effectively becomes the AVDD first node when the BYPASS switch arrangement is activated.  Thus the switch arrangement is seen to be configured to selectively couple the bias voltage output node to the first circuit node or the second circuit node as claimed.  
Further shown is regulator circuitry 120/130 for generating the second voltage as recited in claim 2
Control circuitry must inherently exist to control operation of the switch arrangement as recited in claim 4
Further shown is regulator circuitry 120/130 for generating the second voltage, and the control circuitry is further configured to selectively enable or disable the regulator circuitry (page 9, line 24) as recited in claim 5.
A mode control signal must inherently exist (to indicated the selected difference between high and low sensitivity (page 9, line 20)) as recited in claim 6.
The mode control signal is based on an output of a transducer that is coupled to the bias voltage output node (page 2, line 2) as recited in claim 7.
Further shown is a plurality of output bias voltage nodes 142/144 and the switch arrangement comprises a switch network 150/152/BYPASS configured to selectively couple each of the plurality of output bias voltage nodes to one of the first or second nodes as recited in claim 8.
Prior art Figs. 1 and 2 show circuitry for providing a bias voltage to a plurality of bias voltage output nodes 140-142, the circuitry comprising: a first node VBIAS configured to receive a first regulated voltage from a first regulated voltage source; a second node AVDD configured to receive a second unregulated voltage from a second unregulated voltage source; and a switch network 150/152/BYPASS operative to selectively couple each of the plurality of bias voltage output nodes to one of the first or second nodes as recited in claim 13.
	Claims 14-15 and 17 are anticipated for the reasons above.
The circuitry is an integrated circuit (page 7, line 5) as recited in claim 18.
The circuitry is a device as recited in claim 19.
The device may be a mobile telephone, a tablet or laptop computer, a smart speaker, an accessory device, headphones, earphones or earbuds (page 7, line 10) as recited in claim 20.

Claims 1-2, 4 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher et al. (8,362,649).
Fig. 1 shows circuitry for selecting a bias voltage to output at a bias voltage output node VPA of the circuitry, the circuitry comprising: a first circuit node Vin configured to receive a first voltage from a first, unregulated, voltage source; a second circuit node Vreg1 configured to receive a second voltage from a second, regulated, voltage source; and a switch arrangement 206 configured to selectively couple the bias voltage output node to the first circuit node or the second circuit node as recited in claim 1.
Further shown is regulator circuitry 203 for generating the second voltage as recited in claim 2.
Further shown is control circuitry 202, wherein the control circuitry is configured to control operation of the switch arrangement as recited in claim 4.
The circuitry is a device as recited in claim 19.
The device comprises a mobile telephone, a tablet or laptop computer, a smart speaker, an accessory device, headphones, earphones or earbuds (col 1, ln 19) as recited in claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (8,362,649) in view of applicant's prior art Figs. 1 and 2.
Fisher et al. Fig. 2 shows non-specific regulator circuitry and a battery (col 3, ln 40) of a host device as recited in claim 3.  Fisher et al. does not appear to disclose specific regulator circuitry as recited in claim 3.  Applicant's prior art Figs. 1 and 2 show analogous regulator circuitry 120/130  comprising first regulator circuitry 120 and second regulator circuitry 130 coupled to an output of the first regulator circuitry, wherein the second regulator circuitry is configured to receive a first regulated voltage output by the first regulator circuitry and to generate the second voltage as recited in claim 3.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the non-specific regulator circuitry of Fisher et al. with the specific regulator circuitry taught by applicant's prior art.  The Fisher et al. embodiment's lack of a specific implementation invites the combination. Moreover, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the invention. Claim 3 is obvious.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over applicant's prior art Figs. 1 and 2 in view of Muller (7,629,784).
Applicant's prior art Figs. 1-2 show a non-specific switch arrangement BYPASS/150/152 without specific reference to PMOS switch devices as recited in claim 9.  Muller Fig. 1 show analogous switches 4/5 which may be PMOS switch devices (col 12, ln 66) as recited in claim 9.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the non-specific switches of applicant's prior art with the PMOS switch devices taught by Muller.  The lack of a specific implementation invites the combination. Moreover, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the invention. Claim 9 is obvious.

Allowable Subject Matter
Claims 10-12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
3


/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849